Citation Nr: 0635740	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  04-16 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for post-traumatic 
arthritis of the right ankle, currently evaluated as 10 
percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

INTRODUCTION

The veteran served on active duty from December 1953 to 
December 1954. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in New 
York, New York.




FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2. The evidence of record does not reasonably show that post-
traumatic arthritis of the right ankle is productive of more 
than moderate limitation of motion, it does not cause marked 
limitation of motion or marked functional impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for post-
traumatic arthritis of the right ankle are not met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.51, 4.71a, Part 4, Diagnostic Codes 5003, 
5010 and 5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Prior to the initial adjudication of the claimant's claim, a 
letter dated in August 2001 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
the name of the person, agency (including VA Medical 
Centers), or company who has records that he thought would 
help decide his claim and he should provide any private 
treatment records he might have in his possession.  The 
veteran was also advised that to establish entitlement to an 
increased evaluation, the evidence must show that the 
disability of his right ankle had increased in severity.  The 
letter also advised the veteran concerning the effective date 
that could be assigned.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

Although the notification letter did not include the rating 
criteria for an increased rating, this was not prejudicial to 
the claimant since he was subsequently provided adequate 
notice in the rating decision sent to him in January 2002 and 
the claim was readjudicated in the statement of the case 
dated in March 2004, after he submitted additional evidence.  
The Board finds that the claimant was allowed a meaningful 
opportunity to participate in the adjudication of the claim.  
Thus, even though some of the VCAA notice came after the 
initial adjudication, there is no prejudice to the claimant.  
See Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. 
September 22, 2006).  In other words, the claimant should be 
provided VCAA notice, appropriate amount of time to respond, 
and proper subsequent VA process.  That is what was done in 
the present case.  The veteran was given the VCAA notice 
letter and was given an ample opportunity to respond.  The 
veteran has not claimed any prejudice as a result of the 
timing of the VCAA information.  Therefore, to decide the 
appeal would not be prejudicial error.

The claimant's service medical records and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded VA examinations in August 2001 and 
January 2004.  38 C.F.R. § 3.159(c)(4).  The records satisfy 
38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected right ankle 
disability since the claimant was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The private medical evidence received and 
the VA examination reports noted above are thorough and are 
adequate for evaluating the veteran's claim for an increased 
rating. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Increased Rating, Evidence and Analysis 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010. Degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved. Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations. For the purpose of rating 
disability from arthritis, the ankle is considered a major 
joint. 38 C.F.R. § 4.45.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The veteran's post-traumatic arthritis of the right ankle is 
rated 10 percent under Diagnostic Code 5003 for limitation of 
motion of the joint.  A higher rating under this code is not 
warranted for a single joint.  The Board will therefore 
consider other potentially applicable rating codes.  
Diagnostic Code 5271 evaluates ankle disability based on 
limitation of motion.  Moderate limitation of motion of the 
ankle warrants a 10 percent evaluation.  A 20 percent 
evaluation requires marked limitation of motion.  38 C.F.R. 
Part 4, Code 5271.  Normal range of motion for the ankle is 
considered to be 20 degrees of dorsiflexion and 45 degrees of 
plantar flexion.  38 C.F.R. § 4.71, Plate II.

The veteran has submitted his assertions concerning his ankle 
pain and that he feels he is entitled to a higher rating.  He 
has also submitted private treatment records and reports from 
S. Gupta, M.D., of Wyckoff Heights Rehab. Medical Svc. dated 
from 2000 to 2002 and two statements from M. Fernando, M.D. 
dated in 2001 and 2002.  VA examinations were also conducted 
in August 2001 and January 2004.

The veteran's ankle motion has been variously described in 
the competent medical evidence of record.  The earliest 
report from Dr. Gupta is dated in December 2000 and makes no 
reference to any ankle complaints.  In February 2001 Dr. 
Gupta reported the veteran was mainly seen for complaints of 
right ankle pain.  He related having an injury in service in 
the 1954 and that for the past six months he had been 
experiencing more discomfort and pain.  He related he had 
difficulty walking for more than a few blocks without 
stopping because of pain.  Examination of his right ankle 
revealed minimal swelling and marked tenderness.  
Dorsiflexion was 10 degrees and plantar flexion was to 30 
degrees. Inversion and eversion were limited, but no range of 
motion was described.  The impression was chronic ankle pain 
secondary to ankle injury (sprain).

In March 2001 he was seen by Dr. Gupta.  The veteran reported 
a 20 to 30 percent relief of pain following physical therapy.  
He still had some sharp pain that interfered with his 
walking. On examination some tenderness was described and 
there was no swelling.  Range of ankle motion was described 
as within functional limits with limitation of eversion and 
inversion.  Muscle strength was 4+/5.  The impression noted 
above was again reported.  In a separate March 2001 letter, 
Dr. Gupta reported seeing the veteran for right ankle pain.  
A March 2001 letter from Dr. Fernando also noted a variety of 
complaints including that the veteran had ankle pain.  No 
specific findings were reported.

In May 2001, Dr. Gupta reported that the veteran had 
tenderness around his ankle, no swelling and range of ankle 
motion was slightly painful on full dorsiflexion and also on 
eversion and inversion.  In August 2001 the doctor reported 
that the veteran had marked right ankle tenderness with 
minimal swelling.  Range of motion was dorsiflexion to 10 
degrees and plantar flexion to 30 degrees with limited 
eversion and inversion. 

A VA examination in August 2001 noted the veteran's 
complaints of pain and swelling.  He was receiving physical 
therapy and he experienced flare ups when walking.  It was 
noted he had worked as a supervisor in a housekeeping 
department at a hospital for 25 years and had retired in 
1995.  On examination he walked with a moderate limp.  Range 
of ankle motion was reflected that dorsiflexion was 0 to 20 
degrees and plantar flexion was 0 to 45 degrees.  There was 
right ankle pain on palpation. X-ray revealed a right sided 
calcaneal spur.  The diagnosis was essentially a normal 
examination for both ankles.  

In October 2001, Dr. Gupta noted the veteran had ankle 
swelling due to varicose veins with marked tenderness.  Ankle 
motion was dorsiflexion to -5 degrees and plantar flexion to 
25 degrees.  Eversion was to 5 degrees and inversion was to 
10 degrees.  It was recommended he follow an exercise regimen 
and lose weight.  The veteran was again seen by Dr. Gupta in 
January 2002.  On examination of his right ankle there was 
localized tenderness with minimal swelling and prominent 
veins.  Dorsiflexion was to 5 degrees and plantar flexion was 
to 30 degrees.  Eversion and inversion were reported to be 
within functional limits.  In April 2002, examination 
revealed localized tenderness and puffiness. Dorsiflexion was 
to 10 degrees and plantar flexion was to 30 degrees.  
Eversion and inversion were described as limited.  

In July 2002, Dr. Fernando reported that the veteran had a 
number of illnesses and that his chronic right ankle pain was 
troubling him the most.  No specific findings were reported. 
She related that it affected his mobility and daily functions 
and that he was being seen by Dr. Gupta.

A VA examination was conducted on January 2004.  The veteran 
described his ankle injury from service and that he had off 
and on pain, but was able to was able to function quite well; 
however, for the past two years he had experienced increased 
discomfort and pain.  He had difficulty going up and down 
stairs due to pain and it was difficult for him to walk more 
than a few blocks without stopping or feeling pain.  At the 
time of examination he complained of intermittent ankle pain, 
mainly on the lateral aspect.  It was sharp in nature and an 
average of 7 on a 10 scale.  On examination there was no 
gross deformity, edema or erythema.  Dorsiflexion was to 5 
degrees and plantar flexion was to 40 degrees with mild pain 
on motion.  Severe tenderness was noted.  Muscle strength was 
5/-5 for inversion and eversion, secondary to pain.  
Otherwise muscle strength was 5/5 for dorsiflexion and 
plantar flexion.  He had a mild antalgic gait.  X-ray 
revealed no significant degenerative changes and the 
impression was right ankle pain secondary to sprain. 

The Board has carefully considered the evidence of record and 
notes that the veteran is currently receiving the minimum 
compensable rating for his post-traumatic arthritis of the 
right ankle.  This rating contemplates the veteran's 
complaints of pain on motion.  As will be discussed below, 
while recognizing and considering the veteran's subjective 
complaints, the Board finds the objective competent medical 
evidence does not show that he has marked limitation of 
motion or marked functional impairment of the ankle and this 
extensive evidence is accorded considerable weight when 
evaluating the extent of the veteran's ankle disability.  
More than mild pain on motion has not been demonstrated on 
objective examination.  

The veteran has consistently reported having ankle pain and 
pain on motion.  While dorsiflexion has varied from as little 
as 5 degrees to 10 degrees, where normal dorsiflexion is 20 
degrees, the Board does not find that this warrants a 
conclusion that he has marked limitation of ankle motion when 
considering the other range of motion findings.  Plantar 
flexion has consistently been reported to be no worse than 30 
degrees with a finding of 40 degrees on the VA examination in 
January 2004.  As noted above, normal plantar flexion is 45 
degrees.  In addition, the examiner in January 2004 noted no 
more than mild pain on motion and with very little loss of 
muscle strength on eversion and inversion testing and no 
muscle strength loss on dorsiflexion and plantar flexion.  
While Dr. Fernando reported in July 2002 that the veteran's 
right ankle impacted on his functions no specific findings 
were described.  The Board accords less weight to this report 
then the numerous objective examination reports which do not 
reflect any significant functional impairment as a result of 
the veteran's ankle disability.  While the veteran had 
complaints of pain on walking more than a few block or 
climbing stairs, marked limitation of ankle motion or 
significant limitations as a result of ankle pain were not 
actually demonstrated in the medical evidence of record.  
There is no evidence of functional impairment of more than a 
moderate degree.  The veteran does not have marked functional 
impairment and his muscle testing was essentially normal.  As 
such, a higher 20 percent rating is not warranted.  DeLuca 
and the directives thereof have been considered.

Despite the veteran's contentions to the contrary, pain has 
not caused functional impairment beyond moderate impairment 
for which he has already been assigned a 10 percent rating.  
There was no weakened movement, excess fatigability, or in 
coordination or an equivalent thereof.  There is no competent 
evidence of marked limitation of motion or marked functional 
impairment.

The Board also notes that the clinical evidence of record 
does not reflect that the veteran's right ankle is ankylosed.  
Accordingly, an increased rating is not appropriate under the 
diagnostic code for ankylosis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5270 (2005).

The Board has also considered an evaluation on an 
extraschedular basis.  The Court has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  
However, in this case the  RO considered and concluded that 
the veteran's case did not present an exceptional or unusual 
disability picture in its January 2002 rating.  The Board 
agrees.  

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
The Board notes that in  exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  However, the Board believes that the regular 
schedular standards applied in the current case adequately 
describe and provide for the veteran's symptoms and 
disability level.  The record reflects that the veteran 
actually retired in 1995 and has not required hospitalization 
for his ankle disability.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  
The Board does not find that the veteran's case is outside 
the norm so as to warrant consideration of the assignment of 
an extraschedular rating. 

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
preponderance of the evidence supports or is against the 
claim.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  In this case, the preponderance of the 
evidence is against an increased rating.
ORDER

Entitlement to an increased rating for post-traumatic 
arthritis of the right ankle, currently evaluated as 10 
percent disabling is denied.



____________________________________________
Steven L. Cohn 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


